Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket number: 1242236-0913-410 US
Filling Date: 01/21/20
Priority Date: 8/26/19
Inventor: Inoto et al.
Examiner: Bilkis Jahan

DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-9 and 10 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: 

3.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed semiconductor device, comprising: a first interconnect connected to the n-type well, the first layer, and the third layer;
a second interconnect connected to the fourth layer, the eighth layer, and the first gate electrode; a third interconnect connected to the second layer, the sixth layer, and the second gate electrode; a fourth interconnect connected to the fifth layer and the tenth layer; a fifth interconnect connected to the third gate electrode and the fifth gate electrode; a sixth interconnect connected to the seventh layer and the twelfth layer;


4.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed semiconductor device, comprising: the connections of different parts of first to sixth transistors in combination with all other limitations as recited in claim 9.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BILKIS JAHAN/Primary Examiner, Art Unit 2896